Exhibit 10.24




FORMULA FOR DETERMINING 2017 TARGET PERFORMANCE SHARE UNIT
AWARDS TO BE ISSUED TO NAMED EXECUTIVE OFFICERS
The target number of performance share units to be issued to each Named
Executive Officer listed below for 2017 will be determined in accordance with
the following formula:


2017 Target Number PSU Awards
=
Base Salary
as of 1/1/17
x
Long‑Term Incentive Target listed below
Average closing price of Ameren Corporation Common Stock on The New York Stock
Exchange for each trading day in December 2016





NAMED EXECUTIVE OFFICER
LONG-TERM INCENTIVE
TARGET AS PERCENT OF BASE SALARY
Baxter
360%
Lyons
195%
Nelson
160%
Moehn
180%
Mark
170%
Diya
140%
Birk
100%
Steinke
100%





